The Court ordered the following opinion to be certified to the circuit court. — Upon the question, in this case, referred to this court from the circuit court, it is considered by this court, that the said act of limitations is not a bar to the plaintiff’s demand on the said note ; and this court is of opinion, that the length of time from the giving *275the note to the commencement of the war, in 1775, not being sufficient to bar the demand on the said note, according to the said act of assembly, the treaty of peace between Great Britain and the United States, of 1783, does not admit of adding the time previous to the war, to any time subsequent to the treaty, in order to make a bar : and is also of opinion, that the agent merely for collecting debts, mentioned and described in the said state of facts, is not to be considered as a factor within the meaning of the said act of assembly, so as to bring the case within the proviso of said act. But this the court is not to be understood as giving an opinion on the construction of the note, as to the time of payment.